Citation Nr: 0701427	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

4.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.  

5.  Entitlement to an increased rating for service-connected 
left knee disabilities with a combined rating of 20 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2004, the RO denied the claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, 
degenerative disc disease of the lumbar spine, and 
retropatellar pain syndrome of the right knee (claimed as a 
right knee condition).  The RO also denied the claim of 
entitlement to an increased rating for meniscectomy of the 
left knee and continued the 10 percent disability rating, 
which has been in effect since July 1972.  The rating 
decision also shows that the RO granted a separate 10 percent 
rating for the claim of degenerative joint disease of the 
left knee, status-post meniscectomy, effective February 2004.  
The veteran continued to appeal for a higher rating.  

The veteran presented personal testimony before a Decision 
Review Officer at an RO hearing in May 2005.  A copy of the 
hearing transcript is of record.  

In April 2006, the veteran submitted a waiver of initial RO 
consideration of additional evidence received after the 
appeal was certified to the Board.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The post-service medical record does not include a 
medical opinion which demonstrates that the veteran is 
currently diagnosed as having a low back disability which is 
related to his period of service, or to a service-connected 
disability.  

2.  The post-service medical record demonstrates that the 
veteran is diagnosed as having retropatellar pain of the 
right knee; the record does not, however, include a medical 
opinion which demonstrates that the veteran is currently 
diagnosed as having a right knee disability which is related 
to his period of service, or to a service-connected 
disability.  

3.  The service-connected left knee disability is manifested 
by pain, X-ray findings of degenerative joint disease of the 
left knee, and limitation of flexion to at most 110 degrees, 
full extension and no instability.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by service and is not secondary 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309, 3.310 (2006).  

2.  Retropatellar pain syndrome of the right knee was not 
incurred in or aggravated by service and is not secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).  

3.  The criteria for a combined rating in excess of 20 
percent for the service-connected left knee disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5256, 5257, 5258, 5260, 5261, 5262 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the instant appeal, the veteran has not received a notice 
letter which informs him of the requirements outlined in 
Dingess.  Although the veteran has not been provided notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

As explained below, the Board has determined that service 
connection is not warranted for degenerative disc disease of 
the lumbar spine and retropatellar pain syndrome of the right 
knee.  The Board has also determined that entitlement to an 
increased rating for the service-connected left knee 
disabilities is not warranted.  Consequently, no disability 
rating or effective date will be assigned for the claims 
involving degenerative disc disease of the lumbar spine, 
retropatellar pain syndrome of the right knee, and the left 
knee disabilities; therefore, while the veteran was not 
notified of the required evidence pertinent to these 
elements, there is no possibility of any prejudice to the 
veteran.  See Bernard.  

In February 2004, prior to the AOJ's initial adjudication of 
the claims, the veteran was provided with correspondence 
(notice letter) which informed him of the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
concludes that the discussions contained in the February 2004 
notice letter complied with VA's duty to notify.  For 
example, the veteran was specifically notified of the 
evidence that is necessary to substantiate the claims; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received, and had not received, in connection with 
the claims; and he was informed of where to send the 
information and how to contact VA if he had questions or 
needed assistance.  The veteran was also notified of the 
efforts that VA would make to assist him in obtaining 
evidence necessary to substantiate the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told, in 
essence, to submit all evidence he had in his possession that 
was relevant to his claims.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, VA and non-VA medical treatment records, and 
VA examination reports have been obtained and associated with 
the claims file.  The veteran has not identified any other 
obtainable medical records or evidence pertinent to the 
claims.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006)

Entitlement to Service Connection for Degenerative Disc 
Disease of the Lumbar Spine

The veteran was evaluated prior to his entrance into active 
service in January 1970.  The report of medical history, 
dated in March 1969, shows that the veteran reported having 
experienced back trouble.  In August 1969, the veteran 
complained of back pain.  The impression was poorly 
visualized psoas margin on the right, otherwise negative 
lumbosacral spine series.  During service, there are no 
complaints of back problems.  The September 1970 service 
separation examination report reveals no complaints 
pertaining to the low back and the evaluation of the spine 
was normal.  

Following the veteran's separation from service, he underwent 
VA examinations in March 1972 and July 1998.  These 
examination reports did not include findings of the veteran's 
low back.  

The veteran received treatment at the VA medical treatment at 
Central Texas Healthcare System for over 5 years, beginning 
in September 1999.  An April 2000 Primary Care note shows 
that the veteran reported having strained his back after 
pulling it the day before his visit, and that while he 
strained the back in the past, the previous strain did not 
last for more than a few days.  In April 2001, a VA Primary 
Nursing note shows that he complained of low back pain for 
weeks.  The assessment did not include a diagnosis for a back 
disability.  

The veteran underwent VA examination in February 2004.  The 
examination report shows that the examiner documented that 
the claims file was reviewed.  The veteran was diagnosed as 
having degenerative disc disease of the lumbosacral spine.  
The examiner opined that the diagnosis is less likely than 
not related to the left knee disability, as there was a gap 
between the onset of the left knee condition, which occurred 
in 1969 and the onset of the back pain, which occurred in 
2001.  

The veteran was treated by B. McKenzie, D.C. in February 
2004.  The records reveal that the veteran complained of back 
pain.  These records also make mention of a back injury 
during a basketball game.  An evaluation of the veteran 
revealed multiple segmental dysfunction of the thoracic 
spine.  

The March 2005 medical report from B. McKenzie, D.C. states 
that the veteran continued to experience problems in the left 
lower back.  It is noted that the veteran favors his weight 
to the right side, which weakens the muscles on the left side 
and which possibly affects the left side.  B. McKenzie, D.C. 
opined that these factors could be the cause of the low back 
pain.  

In May 2005, the veteran presented personal testimony at an 
RO hearing.  He testified that he now experiences low back 
pain as a result of favoring his knee.  He testified that he 
held employment as a sheet metal worker and that he works 
with air conditioners.  He also testified that he was not 
treated for a back disability in service.  

The additional VA outpatient treatment records from the VA 
medical treatment at Central Texas Healthcare System, dated 
through August 2005, reveal that the veteran complained of 
low back pain.  There is no evidence in these records which 
demonstrate that the veteran was diagnosed as a having a low 
back disability which is related to service or to the 
veteran's service-connected left knee disability.  

The Board determines that there is evidence of a current 
diagnosis of a low back disability, degenerative disc 
disease.  The question becomes whether the record includes a 
medical opinion which tends to relate the low back disability 
to the veteran's service or to the service-connected left 
knee disability.  

At the outset, the Board notes that the first diagnosis of 
degenerative disc disease (DDD) of the veteran's lumbosacral 
spine was many years after the veteran's separation form 
service.  Because DDD of the lumbosacral spine was not shown 
within 1 year following the veteran's separation from 
service, presumptive service connection is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2006).  

Although records show complaints of back pain prior to 
service in March and August 1969, there are no records 
showing that the veteran had a chronic back disability prior 
to service.  X-ray studies were for the most part normal.  
Additionally, the March 1969 and August 1969 examinations 
prior to service entrance showed that the veteran was 
medically qualified.  He was found to have no disqualifying 
defects or communicable diseases.  Given the foregoing, the 
Board finds that the veteran did not enter service with a 
chronic back disability.  

The question becomes whether his current back disability is 
related to service.  The Board notes that service medical 
records are negative for any complaints or findings related 
to the back.  In fact, the veteran's September 1970 discharge 
examination revealed that the veteran's spine was normal.  

The veteran was examined in March 1972 and July 1978, and the 
examination reports did not reveal evidence of back pain.  As 
previously noted, postservice medical records show that the 
veteran first complained of back pain and was diagnosed as 
having a back disability several years following his 
discharge from service.  There is no competent medical 
evidence linking his current back disability to service.  
Consequently, service connection on a direct basis must be 
denied.

The veteran asserts that the low back disability is related 
to the service-connected left knee disability.  (See the copy 
of the May 2005 RO hearing transcript).  The February 2004 
medical opinion is the only probative opinion of record which 
addresses the etiological relationship between the veteran's 
lumbosacral spine disability and the service-connected left 
knee condition, and this opinion is against the veteran's 
claim.  

While the March 2005 medical opinion from B. McKenzie, D.C. 
suggests that the service-connected left knee disability is 
causing the veteran to experience pain in the low back, B. 
McKenzie, D.C. was only able to suggest the possibility of a 
relationship between the low back disability and the service-
connected left knee disability.  Such medical opinion 
expressed in equivocal terms that merely amount to "may" or 
"may not" be related to service are too speculative to 
establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the opinion, the examiner failed to 
give any reasons or bases for his opinion and his opinion 
does not appear to be based on a review of the veteran's 
complete medical history.  On the contrary, the VA examiner 
in 2004 reviewed the veteran's complete claims file.

Accordingly, the Board finds that the evidence does not 
include a probative opinion which tends to link the veteran's 
low back disability to his period of service or to a service-
connected disability.  The Board accords greater weight to 
the far more definitive opinion of the examiner who conducted 
the VA examination indicating that the degenerative disc 
disease (DDD) is less likely than not related to the left 
knee disability.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of the lumbosacral spine and the service connected 
left knee disability.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of a probative opinion which tends to link the 
current diagnosis of DDD of the lumbosacral spine to 
veteran's period of service or to a service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disability.  See 38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Retropatellar Pain 
Syndrome of the Right Knee

The service medical records do not include a diagnosis of a 
right knee disability.  The March 1969 examination report 
reveals a normal evaluation of the lower extremities. The 
report of medical history shows that the veteran denied 
experiencing problems with a trick or locked knee.  The 
service medical records reveal evidence of a left knee 
disability; however, there is no evidence of right knee 
disability.  The September 1970 service separation 
examination report shows that the veteran had post-operative 
residuals of a meniscectomy of the left knee; however, there 
was no abnormality of the right knee noted.  The evaluation 
of the lower extremities was normal.  

The post-service medical records reveal a current diagnosis 
of a right knee disability, retropatellar pain syndrome, 
first diagnosed in February 2004.  (See VA examination 
reports, dated in March 1972 and July 1998; non VA medical 
treatment record from B. McKenzie, D.C., dated from February 
2004 to March 2005; and VA medical treatment records, dated 
from September 1999 to August 2005).  

The veteran underwent VA examination in February 2004.  The 
examination report shows that the examiner documented that 
the claims file was reviewed.  The veteran related that the 
right knee became painful over the last 2 to 3 years prior to 
the examination.  He experienced aching and stiffness.  The 
examiner stated that X-ray study revealed an unremarkable 
study of the right knee.  In pertinent part, the veteran was 
diagnosed as having retropatellar pain syndrome of the right 
knee.  The examiner opined that the diagnosis was less likely 
than not related to the left knee disability, due to the 
recent onset of discomfort in the right knee, with the left 
knee surgery having occurred in 1969.  

In view of the foregoing, the Board finds that there is 
evidence of a current disability of the right knee; however, 
what is missing is a probative opinion which establishes a 
relationship between the current diagnosis and service or the 
service-connected left knee disability.  In fact, the only 
opinion of record is negative and expressly states that the 
retropatellar pain syndrome of the right knee is less likely 
than not related to the left knee.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of retropatellar pain syndrome and the service-
connected left knee disability.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of competent medical evidence which tends to 
show that the veteran is currently diagnosed as having a 
right knee disability which is related to service or to a 
service-connected disability, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to an Increased Rating for Service-Connected Left 
Knee Disabilities with a Combined Rating of 20 Percent

In December 2003, VA received the veteran's claim of 
entitlement to an incraesed rating for the service-connected 
left knee disability.  At that time, the veteran was in 
receipt of a 10 percent disability rating for residuals of a 
left knee meniscectomy, effective July 1972.  By rating 
decision, dated in April 2004, the RO continued the 10 
percent disability rating for residuals of a left knee 
meniscectomy.  Based on X-ray findings of degenerative 
changes involving the medial joint compartment of the left 
knee, the RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  (See the 
February 2004 VA examination report).  Accordingly, the 
veteran has a combined rating of 20 percent for the service-
connected left knee disabilities.  

The veteran essentially argues that the left knee disability 
has increased in severity and that he is entitled to a higher 
rating under any applicable Diagnostic Code(s).  Disability 
evaluations are determined by the application of a Schedule 
of Ratings, which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate Diagnostic Codes identify the various 
disabilities.  See 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Under Diagnostic Code 5257, other knee impairment, a 30 
percent rating is assigned for recurrent subluxation or 
lateral instability which is severe.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  

The criteria applicable to rating disabilities of the knee 
provides that limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees, or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2006).  

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability). The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  

In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2006).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  See VAOPGCPREC 09-98 (August 14, 
1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

The veteran's left knee disability may be rated separately 
under Diagnostic Codes that address limitation of motion 
(Diagnostic Codes 5260, and 5261) and Diagnostic Code 5257 
because the latter Diagnostic Code does not take limitation 
of motion into account.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also VAOPGCPREC 9-1998.  

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).  

Note that the veteran may be entitled to a higher disability 
evaluation on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In view of the law and regulations stated above and the 
evidence associated with the claims file during the appeal 
period, discussed in detail below, a rating in excess of the 
currently assigned combined rating of 20 percent is not 
warranted for the service-connected left knee disabilities.  

During the appeal period, the veteran received treatment from 
the Central Texas VA Healthcare System over the course of 
several years.  The VA outpatient treatment records, dated 
through December 2003, reveal that the veteran complained of 
chronic left knee pain; he was assessed as having 
degenerative joint disease.  During a visit to a VA 
Orthopedic Clinic in May 2002, the veteran denied 
experiencing locking or instability, but related a history of 
intermittent swelling.  The range of motion findings stated 
" 0 to 110" range of motion.  There was no significant 
laxity and no instability.  The records do not, however, 
indicate that the veteran experienced moderate recurrent 
subluxation or lateral instability.  These records also 
report that the veteran wears a knee brace.  

The veteran received non-VA treatment from B. McKenzie, D. C. 
from February 2004 to March 2005.  These records show that 
the veteran was treated for disabilities other than the left 
knee disabilities on appeal and there are no findings within 
these records which would assist the Board in evaluating the 
veteran's service-connected residuals associated with the 
left knee disabilities.  

The veteran underwent VA examination in February 2004.  The 
report states that the veteran's history is significant for a 
left knee meniscectomy which occurred in 1969.  During the 
examination, the veteran related that he experienced moderate 
knee pain twice within the last year which lasted for one 
year on each occasion.  He stated that he has moderate 
limitation of motion and moderate functional impairment 
during flare-ups.  The report shows that there were no 
indications of the veteran having experienced episodes of 
dislocation or recurrent subluxation.  The veteran related 
that he took two days of sick leave at his place of 
employment due to knee pain; he indicated that he was able to 
perform activities of daily living, although he did 
experience difficulty when kneeling and squatting.  

On physical examination of the veteran, range of motion 
studies revealed that flexion was from 0 to 115 and extension 
was 0 degrees.  The examiner reported that stability of the 
left knee was intact.  The left knee was painful at extremes 
of flexion.  It is noted that the veteran had painful motion 
of the left knee with crepitus.  The veteran did not have 
gait or functional limitations on standing and walking.  On 
X-ray of the knee, there were findings of early degenerative 
changes involving the medial joint compartment of the left 
knee, possibly with slight joint space narrowing.  In 
pertinent part, the veteran was diagnosed as having status-
post meniscectomy of the left knee with residual degenerative 
joint disease.  

On VA examination, dated in July 2005, the veteran related 
that he experiences chronic daily left knee pain.  He 
complained of stiffness, weakness, and instability on a 
weekly basis.  He also related that he experienced lack of 
endurance with walking 1/4 of a mile, when on uneven ground, 
and climbing stairs.  The examination report shows that the 
veteran did not describe any episodes of dislocation or 
recurrent subluxation.  

On physical examination of the veteran, he did not have 
ankylosis of the left knee.  There were no findings of 
recurrent subluxation or lateral instability.  The range of 
motion studies revealed flexion from 0 to 140 degrees and 
extension was to 0 degrees.  As for painful motion, the 
examiner stated that the left knee range of motion was from 0 
to 125 degrees on flexion, and the joint was painful from 100 
to 125 degrees.  Crepitus was present on repetitive movement 
without any additional limitation by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner noted 
that the veteran had subjective complaints of instability.  
Physical examination revealed a negative drawer sign, there 
was minimal laxity anteriorly.  There was no abnormal 
movement.  

The veteran was diagnosed as having a remote left knee 
injury, status post surgery with meniscectomy with residual 
mild degenerative joint disease, medial compartment.  

A review of the May 2005 RO hearing transcript shows that the 
veteran testified that the left knee disability has limited 
his activities and ability to have an enjoyable quality of 
life.  He also testified that the left knee disability 
impairs his ability to work.  

The VA medical outpatient treatment records, dated through 
August 2005, reveal that the veteran complained of left knee 
pain and that he is assessed as having degenerative joint 
disease.  In the February 2004 VA treatment record, it is 
noted that the pain of arthritis was not severe enough to 
warrant therapy.  There are no findings of recurrent 
subluxation or lateral instability in these outpatient 
treatment records.  (See VA medical treatment records, dated 
from December 2003 to August 2005.)  

The RO assigned a 10 percent disability rating for the 
residuals of the veteran's left knee meniscectomy under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 
5257, a 20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  While the evidence 
associated with the record during the appeal period shows 
that the veteran had subjective complaints of instability, 
the objective medical evidence does not reveal recurrent 
subluxation and lateral instability of the left knee, much 
less to a moderate level.  (See VA examination reports, dated 
in February 2004 and July 2005 and VA medical outpatient 
treatment records, dated through August 2005).  Accordingly, 
a 20 percent disability rating is not warranted under 
Diagnostic Code 5257.  

The criteria included in Diagnostic Codes 5260 and 5261 also 
provide a basis for assigning a higher disability rating.  In 
this case, the clinical and diagnostic findings from the two 
VA examinations during the appeal period as well as the VA 
outpatient treatment records do not show limitation of motion 
of the left knee to warrant a compensable rating under 
Diagnostic Codes 5260 and 5261.  As noted above, a 
compensable rating under Diagnostic Code 5260 requires 
flexion which is limited to 60 degrees.  A compensable rating 
under Diagnostic Code 5261 requires extension limited to 10 
degrees.  Here, flexion was limited to at most 110 degrees 
and extension was to 0 degrees in February 2004.  In July 
2005 the ranges of motion findings were normal, except that 
with pain, flexion was limited to 125 degrees; extension was 
0 degrees.  Thus, the evidence does not demonstrate that a 
compensable rating is warranted under Diagnostic Code 5260 
and 5261.  

Moreover, the evidence does not demonstrate that the left 
knee is ankylosed (Diagnostic Code 5256); that it involves 
dislocation of semilunar cartilage of the left knee 
(Diagnostic Code 5258); or malunion of the tibia and fibula 
with moderate knee or ankle disability (Diagnostic Code 
5262).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5262 
(2006).  Thus, a higher rating is not assignable under these 
Diagnostic Codes.  

As for the service-connected residual degenerative joint 
disease of the left knee meniscectomy, the RO assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, effective February 2002.  Under this Diagnostic 
Code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent disability rating 
is assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
disability rating is assigned.  

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion. Note (2): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic code 5013 to 5024, 
inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  

The Board separately evaluated the degenerative joint disease 
of the left knee.  In determining whether a rating in excess 
of 10 percent is warranted for degenerative joint disease of 
the left knee, the Board observes that the veteran complained 
of pain which he related caused limitation of motion and 
functional impairment.  (See the February 2002 and July 2005 
VA examination reports.)  The veteran's left knee, however, 
involves only a single major joint; therefore, it naturally 
follows that there is no X-ray evidence which shows 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As such, the criteria for a 20 percent disability rating have 
not been met and only a 10 percent rating is assignable for 
degenerative joint disease under Diagnostic Code 5003.  

The Board considered the possibility of a rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint and find that a higher rating is not warranted on 
this basis.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the Board observes the 
veteran's subjective complaints of pain on motion and 
functional loss due to pain, the Board concludes that it has 
not been objectively shown by the evidence of record that the 
veteran suffers from any additional disability as a result of 
any of the DeLuca factors.  The February 2004 examination 
report states that there were no additional limitations noted 
with repetition of movement during the physical examination 
due to pain, fatigue, incoordination, weakness, or lack of 
endurance.  Similar findings were documented in the July 2005 
examination report.  Even when pain limited the veteran's 
motion, his motion was not limited to the point in which the 
criteria for a compensable rating were met.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 4.71a, and DeLuca, 
provide no basis for the assignment of a rating in excess of 
that which is already assigned.  

The Board concludes that the evidence does not demonstrate 
that the service-connected left knee disabilities meet the 
criteria for a disability rating in excess of the combined 20 
percent rating.  In reaching this conclusion, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased rating.  See 38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  

Entitlement to service connection for retropatellar pain 
syndrome of the right knee is denied.  

Entitlement to an increased rating for service-connected left 
knee disabilities with a combined rating of 20 percent is 
denied.  




REMAND

Additional development is necessary prior to the Board's 
adjudication of the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  At the 
outset, the veteran should be provided with notice that meets 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event that service connection is 
awarded, as well as an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  See Dingess v. Nicholson 19 Vet. App. 473 
(2006).  

The veteran essentially maintains that he was exposed to 
hazardous noise levels in service which resulted in his 
current hearing loss and tinnitus.  The veteran presented 
personal testimony at the RO in May 2005.  He testified that 
he was exposed to hazardous noise levels during his period of 
service.  He stated that he worked with combat engineers, and 
that he worked around loud and heavy equipment, such as 
jackhammers.  

The service medical records show that the veteran was 
reported as having hearing loss during his period of service.  
A May 1970 Clinical Record Cover Sheet shows that the veteran 
experienced mixed neurosensory hearing loss.  The record does 
not identify whether the mixed neurosensory hearing loss was 
in the right ear, in the left ear, or both.  The service 
medical records also show that the veteran was treated for 
otitis media during his period of service and that he had 
complaints of vague ear pain for 5 days; audiometric findings 
revealed hearing loss, bilaterally.  (See the April 1970 
service medical record)  

The September 1970 service report of medical history reveals 
that the veteran experienced mild hearing loss in the right 
ear; however, the audiometric findings on his September 1970 
service separation examination do not reflect hearing loss; 
the findings were normal.  

The post-service medical records reveal objective medical 
evidence of bilateral hearing loss and tinnitus.  The post-
service record does not, however, include a medical opinion 
in which the examiner rendering the opinion considered the 
veteran's complete medial history as it pertains to hearing 
loss.  In this regard, there was no explanation with respect 
to the April 1970 and May 1970 finding of hearing loss and 
the subsequent September 1970 discharge audiometric studies 
which appear to show normal hearing.

In view of the foregoing, the Board finds that a VA 
examination and opinion, to include the examiner's review of 
the service medical records, is necessary in order to provide 
clarification of the etiology of the veteran's post-service 
bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) and 
which includes an explanation as to the 
information or evidence needed to 
establish an effective date in the event 
that service connection is granted, as 
outlined by the Court in Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for VA 
audiometric examination to confirm the 
current diagnoses of bilateral hearing 
loss and tinnitus, and to determine the 
nature and etiology of hearing loss and 
tinnitus.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of the Remand must be 
made available to the examiner for 
review.  The examiner should address the 
following:

a) confirm the current diagnosis of 
hearing loss and tinnitus; 

b) if bilateral hearing loss and/or 
tinnitus are diagnosed, state 
whether the current diagnosis of 
hearing loss and/or tinnitus is 
related to the veteran's report of 
in-service noise exposure and or 
documented ear infections/problems.  

c)  State whether the veteran's 
current hearing loss is related to 
the documented hearing loss noted in 
the April 1970 and May 1970 service 
records.  In giving this opinion, 
the examiner should discuss the 
significance, if any, of the 
September 1970 discharge audiometric 
findings.  

The examiner is requested to provide a 
complete rationale for any opinion 
expressed.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

4.  The RO should readjudicate these 
claims and verify that the requested 
development has been accomplished in a 
manner that is consistent with this 
Remand, and if the benefits sought on 
appeal remain denied, the appellant 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


